Citation Nr: 0307651	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
October 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an increased rating for the veteran's service-
connected low back disorder.  He subsequently perfected an 
appeal regarding that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in April 
1999 and a Supplemental Statement of the Case (SSOC) in 
August 2000. 

In August 2000, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the veteran's VA claims folder.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  As will be explained in 
greater detail below, the requested development was 
completed, and, in SSOCs issued in October 2002 and November 
2002, the RO continued to deny the veteran's claim of 
entitlement to an increased rating for his low back disorder.  
The claims folder was subsequently returned to the Board.

In the January 2001 decision, the Board also denied 
entitlement to service connection for bilateral foot drop, 
claimed as secondary to his service-connected low back 
disorder.  Thus, this matter has been resolved and is not 
currently before the Board on appeal.




FINDING OF FACT

The veteran's herniated nucleus pulposus at L5-S1 is 
manifested by severe limitation of motion in the lumbar 
spine, and pronounced symptoms in the left lower extremity 
compatible with sciatic neuropathy, including characteristic 
pain, absent ankle jerk, loss of sensation, and foot drop.


CONCLUSION OF LAW

The scheduler criteria for a 60 percent disability rating for 
a low back disorder are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (67 Fed. Reg. 54,345 (Aug. 22, 2002)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a September 1966 rating decision, the RO granted 
entitlement to service connection for herniated nucleus 
pulposus at L5-S1, and assigned a 40 percent disability 
evaluation under Diagnostic Code (DC) 5293.  

In a VA clinical record dated in August 1997, it was noted 
that the veteran had a history of bilateral foot drop 
secondary to diabetes mellitus.  In an October 1997 clinical 
note, it was noted that the veteran had a history of 
sustaining a back injury and leg injury in service.  He 
reported that he had experienced a weakness in his left foot 
since that time.  It was also noted that he had a twenty-five 
year history of diabetes mellitus, and that he had developed 
peripheral neuropathy during that time.  The examiner noted 
an impression of bilateral foot drop secondary to 
radiculopathy, and peripheral neuropathy secondary to 
diabetes mellitus.

In March 1998, the veteran was hospitalized to undergo a left 
L5-S1 diskectomy.  In the discharge summary, it was noted 
that he had presented with complaints of left lower extremity 
radicular pain.  It was also noted that he had chronic 
weakness of dorsiflexion and plantar flexion bilaterally, 
secondary to peripheral neuropathy.  A magnetic resonance 
imaging (MRI) scan revealed that he had a left L5-S1 
herniated disc.  The left L5-S1 diskectomy was reportedly 
performed without complications.

Thereafter, in a May 1998 rating decision, the RO awarded 
entitlement to a temporary total evaluation for the period 
from March 13, 1998, to May 1, 1998, based on surgical or 
other treatment necessitating convalescence.  

In July 1998, the veteran filed a claim of entitlement to an 
extended temporary total evaluation based on a period of 
convalescence for his service-connected low back disorder.

In February 1999, the veteran underwent a VA orthopedic 
examination.  It was noted that, in the 1960's, he had 
experienced right lower extremity pain and weakness, and 
decreased sensation on the right side.  He was reportedly 
diagnosed with a herniated disc at the L5-S1 level based on 
these symptoms.  It was further noted that he then went on to 
develop recurrent back pain and bilateral lower extremity 
weakness, which was rather generalized in nature.  The 
examiner explained that he had an extensive history of 
diabetes mellitus for which he had been taking insulin for 
twenty years, and that he also had a history of rheumatoid 
arthritis.  Examination revealed that he was using a corset-
type lumbosacral brace, and that he had a well-healed scar in 
the low lumbar area.  His back motion was somewhat limited, 
and that he reported pain with any significant flexion or 
extension.  Examination also showed generalized weakness in 
the lower extremities with proximal strength more preserved 
than distal strength.  The examiner noted that he had no 
function on the left side in tibialis anterior, extensor 
hallucis longus, and plantar flexors.  The examiner also 
determined that he was essentially insensate on the left foot 
on both the dorsum and plantar surfaces, and that sensation 
in the right foot was slightly decreased.  No ankle or knee 
jerk reflexes were produced during the examination.  He also 
had no response to Babinski testing bilaterally.  X-rays 
revealed post surgical changes, but relatively well 
maintained disc spaces at other levels.  The examiner 
concluded that the in-service injury had resulted in a 
herniated disc, which has led to recurrent bouts.  The 
examiner explained that the veteran experienced chronic 
weakness, which produced an ongoing and progressive type of 
disability.  The examiner concluded, however, that most of 
the weakness was due to his diabetes mellitus, and that he 
could not relate the specific weakness in the lower 
extremities to his back injury.

In the March 1999 rating decision, the RO denied entitlement 
to an extended temporary total evaluation based on 
convalescence.  The RO also denied entitlement to an 
increased evaluation for post-operative residuals, herniated 
nucleus pulposus, L5-S1.  The veteran subsequently perfected 
a timely appeal regarding the issue of entitlement to an 
increased rating.

The veteran subsequently submitted an October 1999 medical 
report from Dr. H.K., a private neurological surgeon.  In 
this report, it was noted that the veteran had a history of 
low back surgery for a herniated disc on the left side at L5-
S1.  The veteran reported that his symptoms improved slightly 
following his 1998 surgery, but that pain had still persisted 
to a fair extent.  He described it as a dull pain that was 
present all of the time, but noted that the intensity of the 
pain fluctuated markedly.  He explained that certain 
movements would bring on severe pain, but that he could not 
be sure which particular movements those were.  He also 
reported experiencing numbness in his left leg and in both 
feet, as well as shooting pain into his left heel.  
Examination revealed no spasm of the paraspinal muscles and 
no tenderness.  The examiner noted that his movements were 
difficult to examine because he was very unsteady, and lost 
his balance each time he tried to bend.  The veteran 
reportedly had a wide-based flopping-type gait with bilateral 
foot drop, even with braces.  It was noted that he could not 
walk in a tandem gait, and that Romberg's testing showed a 
very marked unsteadiness.  The examiner noted several 
diagnoses, including scar issue on the left side at L5-S1 
interspace with residual left S1 radiculopathy being 
entrapped in the scar tissue; diabetes; and diabetic 
neuropathy in both upper and lower extremities.  It was noted 
that he had reported developing left foot drop and weakness 
of the plantar flexor following herniated disc surgery in 
1966, but that the rest of the weakness in the lower 
extremities developed later on.

The veteran also submitted an October 1999 letter from Dr. 
M.M., an assistant professor of anesthesiology at a 
university.  The physician noted that he had evaluated the 
veteran in September 1998 for complaints of chronic low back 
pain and left leg pain.  It was noted that he was status post 
lumbar diskectomy in 1966 and March 1998.  The physician 
noted diagnoses of failed back syndrome, left S-1 joint 
dysfunction, peripheral neuropathy likely due to diabetes, 
epidural scarring, and foot drop.  Dr. M.M. concluded that 
the veteran was disabled due to a significant amount of 
chronic back and left pain, and chronic foot drop.  The 
physician further concluded that the etiology of this foot 
drop was due either to his original back injury or is the 
result of epidural scarring from his back surgery.

In November 1999, the veteran presented testimony at a 
personal hearing at the RO.  During this hearing, he 
testified that he first began to experience weakness in his 
feet following his initial injury, but that it became much 
more prominent soon after his 1966 back surgery.  He noted 
that he was not diagnosed with diabetes for another decade.

VA clinical records show that the veteran received treatment 
for a variety of problems, including diabetes and a low back 
disorder, throughout 1999 and 2000.  In a May 1999 clinical 
note, an examiner indicated that the veteran was experiencing 
chronic low back pain status post diskectomy one year before, 
and bilateral foot drop secondary to trauma in the war.  The 
examiner reported that he also experienced shooting pains 
that went down his left leg periodically throughout the day.  
In October 1999, it was noted that the veteran experienced a 
recurring of pain following an initial relief of symptoms 
after his 1998 back surgery.  It was also noted that he had a 
history of diabetes, rheumatoid arthritis, chronic low back 
pain, and bilateral foot drop secondary to trauma in service.  
In a November 1999 clinical note, it was noted that he had 
continued to experience severe lower back pain radiating down 
his left leg.  In a February 2000 clinical note, an examiner 
indicated that the veteran was evaluated for a wheel walker 
and found to demonstrate decreased balance and low back pain, 
which was aggravated by increased time in standing and 
walking.

During his August 2001 hearing before the undersigned, the 
veteran reported that he was experiencing exceedingly sharp 
pains down his left leg and sometimes in his right leg.  He 
described it as a "lightening bolt" sensation, and noted 
that he also had spasms in his back, and in his left hip 
area.  It was noted that he used a walker and that he had a 
foot drop brace on his left foot.  The veteran reported that 
he also had a TENS unit and that he sometimes wore a back 
brace.

In the January 2001 decision, the Board also denied 
entitlement to service connection for bilateral foot drop, 
claimed as secondary to the service-connected low back 
disorder.  The Board essentially concluded that the 
preponderance of the evidence established that the veteran's 
bilateral foot drop was due to his diabetes mellitus, and not 
to his service-connected low back disorder.  In that 
decision, the Board also remanded the veteran's claim of 
entitlement to an increased evaluation for his low back 
disorder to the RO for additional evidentiary development.  
The RO was instructed to request that the veteran identify 
any additional health care providers who have treated him for 
his service-connected disability since May 2000, and to 
provide him with another medical examination to determine the 
nature and severity of his service-connected back disorder.  
In that decision, the Board also discussed the Veterans 
Claims Assistance Act of 2000 (VCAA), which had been enacted 
during the pendency of the appeal.

In a February 2001 letter, the RO requested that the veteran 
provide the complete names and addresses for all health care 
providers who have treated him for his service-connected 
disability since May 2000.  The RO advised the veteran that 
he should complete the enclosed authorization forms for each 
non-VA source so that VA could assist him in obtaining those 
records.

Shortly thereafter, the veteran submitted a statement 
indicating that, since May 2000, he had received all medical 
treatment from the VA Medical Center (MC) in Pittsburgh.  He 
noted that he did have an upcoming evaluation at another VA 
medical facility in regard to the hand driving controls in 
his vehicle.

During a VA outpatient examination in May 2001, the veteran 
reported that his back pain was much better.  The examiner 
noted that he was still ambulating with the assistance of a 
walker secondary to his severe bilateral diabetic neuropathy, 
which has been causing him balance problems.  In an August 
2001 clinical note, an examiner indicated that the veteran's 
joint pain and back pain were well controlled under his 
current regimen.

In March 2002, the veteran underwent another VA examination 
in regard to his low back disorder.  Examination of the back 
revealed a 5-inch long well healed midline scar.  The 
examiner found that he had a rather flat back with lordosis, 
which was nontender to palpation.  It was noted that he had 
some paraspinal tightness, and that his range of motion was 
rather limited.  The examiner observed that he was somewhat 
unsteady when asked to do maneuvers.  Range of motion in the 
lumbar spine was found to be only to about 30 degrees flexion 
and 10 degrees extension.  He reportedly had negative 
straight leg raising, with tightness and pain with straight 
leg raising in the supine position.  Examination of motor 
function revealed that his flexors were 5/5 on the right and 
4+/5 on the left, that adductors were 4+/5 bilaterally, that 
abductors were 5/5 bilaterally, that quadriceps were 5/5 
bilaterally, and that hamstrings were 4+/5 on the left and 
5/5 on the right.  It also revealed that he had absent 
anterior tibialis EHL and gastrocnemius motor funtion 
bilaterally.  The examiner found that he had a significant 
amount of stocking-type neuropathy with absent sensation, 
starting 8 inches above the malleoli on the left hand side.  
The right foot was noted to be somewhat less involved, with 
decreased sensation only from the midfoot distally.  His 
reflexes were noted to be absent in both the patellar and 
Achilles tendons.  The examiner noted that, because of his 
unsteady gait, he could not ask the veteran to walk on his 
heals or toes.  X-rays revealed some joint space narrowing at 
the L5-S1 level, which was described as not being very 
significant.  The other joint spaces were described as being 
well maintained, although some possible foraminal narrowing 
was noted at the L5-S1 and L4-L5 levels on the lateral view.  

Also in the report of the March 2002 examination, the 
examiner noted an assessment of lumbar spine strain, and a 
history of L4-L5 laminectomy and L5-S1 laminectomy and 
diskectomy.  The examiner noted that it was unclear from the 
documentation in the record exactly when the veteran's foot 
drop began, and that it was difficult to ascertain whether 
the diabetes or his low back disorder directly attributed to 
his foot drop.  The examiner concluded it was unlikely that, 
given the global distribution of his sensory loss and 
weakness, that all of it could be attributed to his 
diskectomy surgery.  She further concluded, however, that it 
was more likely than not that a certain component of the left 
leg weakness could be attributed to the low back problem.  
The examiner determined that it was almost impossible to 
determine exactly what percentage of the foot drop was due to 
diabetic neuropathy and what was due to his in-service 
injury.

In the October 2002 SSOC, the RO continued to deny 
entitlement to an increased evaluation for the veteran's 
service-connected low back disorder.  In that SSOC, the RO 
set forth the provisions of the newest version of 38 C.F.R. 
§ 3.159, which implemented many of the provisions of the 
VCAA, including those that explained VA's duty to notify the 
claimant as to the evidence necessary to substantiate a claim 
and VA's duty to assist the claimant in obtaining evidence 
relevant to a claim.

In a statement received later that month, the veteran 
indicated that he had no further evidence or argument to 
submit in support of his claim.  He asked that his case be 
returned to the Board for a final decision based upon the 
evidence of record.  

Shortly thereafter, the RO obtained additional VA outpatient 
records.  These records pertain primarily to treatment 
received for disabilities other than his service-connected 
back disorder.

In the November 2002 SSOC, the RO continued to deny 
entitlement to an increased evaluation for the veteran's 
service-connected low back disorder.



II.  Legal Analysis

A.  Preliminary Matter - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See Holliday v. Principi, supra; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in April 1999, the SSOCs issued in August 2000, October 2002, 
and November 2002, and correspondence from the RO, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In this regard, the Board notes the SOC and SSOCs in which 
the RO advised the veteran as to the criteria used for rating 
his disability, and the February 2001 letter in which the RO 
advised the appellant as to the evidence required and as to 
VA's duty to assist him in obtaining that evidence.  Also, in 
the October 2002, the RO once again advised the appellant as 
to the provisions of the 38 C.F.R. § 3.159 (2002), and as to 
both the appellant's and VA's responsibilities under that 
regulation and the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  In 
particular, the Board notes that the RO has obtained all 
relevant treatment records identified by the appellant.  The 
Board also notes that he was provided with a recent VA 
examination, in accordance with the January 2001 remand 
instructions.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased rating claim

The veteran is seeking an increased evaluation for his 
service-connected low back disorder.  He essentially contends 
that an increased evaluation is warranted due to the 
neurological symptoms he experiences in his lower 
extremities.  The record reflects that his low back disorder 
is currently evaluated as 40 percent disabling under the 
criteria of 38 C.F.R. § 4.71a, DC 5293, which pertains to 
intervertebral disc syndrome.

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating intervertebral disc syndrome, as set forth in 38 
C.F.R. § 4.71a, DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  These changes became effective on September 23, 2002.  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas, 1 Vet. App. at 311; 
VAOPGCPREC 3-2000 (opinion of VA General Counsel that the 
decision in Karnas is to be implemented by first determining 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.)  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the amended regulations).  See also 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) (precedential 
opinions of VA General Counsel are binding on the Board).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the October 2002 SSOC.  Thus, 
the Board finds that we may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with the Court's ruling in Karnas, and 
VAOPGCPREC 3-2000, the Board has reviewed the veteran's claim 
under both the new and old version of DC 5293 in order to 
determine which is more favorable to his claim.  However, for 
the reasons and bases set forth below, the Board finds that 
the competent and probative evidence supports the assignment 
of a 60 percent evaluation under both the new and old 
criteria.

1.  Old criteria

Under the old criteria, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2002).  

As noted above, the veteran contends that he should be 
granted an increased evaluation based on the neurological 
symptoms that he experiences in his lower extremities, such 
as sensory loss, weakness, and foot drop.  The Board notes 
that, in the January 2001 decision, we denied entitlement to 
service connection for bilateral foot drop, claimed as 
secondary to a service-connected low back disorder.  However, 
in adjudicating a claim for an increased evaluation, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Thus, we believe that the question of the 
etiology of the neurological symptoms experienced by the 
veteran in his lower extremities remains relevant to the 
issue on appeal, and must be addressed.

The record reflects that the veteran has been found to have 
various neurological symptoms in both lower extremities, 
including sensory loss, weakness, and foot drop.  With 
respect to the veteran's left lower extremity, the Board 
finds that there is an approximate balance of positive and 
negative weight regarding the question of whether his 
neurological symptoms are the result of his service-connected 
low back disorder.  In this regard, we note the medical 
opinion obtained as a result of the veteran's most recent VA 
examination in March 2002.  In that report, the examiner 
specifically found that there was a certain component of the 
veteran's left leg weakness that could likely be attributed 
to his low back disorder.  Although the examiner determined 
that it was unlikely that all of his sensory loss and 
weakness could be attributed to that problem, she explained 
that it was almost impossible to distinguish between the 
degree of symptomatology attributable to his service-
connected disability and the degree attributable to his 
diabetic neuropathy.  Therefore, in light of the examiner's 
conclusion that making any such distinction is not possible, 
and having resolved all reasonable doubt in favor of the 
veteran, the Board concludes that the neurological 
symptomatology experienced by the veteran in his left lower 
extremity, such as sensory loss, weakness, and foot drop, 
will be considered to be a manifestation of his service-
connected low back disorder for the purposes of this 
decision.

The Board further concludes, however, that the preponderance 
of the evidence is against finding that the neurological 
symptoms present in the veteran's right lower extremity are 
attributable to his service-connected back disorder.  In 
reaching this conclusion, we have found the most probative 
evidence to be the report of the March 2002 examination in 
which the examiner specifically determined that only the 
veteran's left leg weakness was attributable to his service-
connected disability.  The Board believes this finding to be 
consistent with the conclusion of Dr. H.K., who also found 
that the veteran's left foot drop in was attributable to his 
service-connected back disorder, but that the rest of the 
weakness experienced in his lower extremities was 
attributable to his diabetic neuropathy.  The Board also 
believes that finding to be consistent with the conclusion of 
Dr. M.M., who only indicated that it was possible that the 
veteran's left leg pain and foot drop were due to his 
service-connected low back disorder.  

Having found that the neurological symptoms present in his 
left lower extremity can be attributed to the service-
connected low back disorder, the Board finds that the 
competent and probative evidence supports the assignment of a 
60 percent disability evaluation under the old criteria of DC 
5293.  In reaching this conclusion, we have found the most 
probative evidence of record to be the reports of the 
veteran's February 1999 and March 2002 VA examinations.  For 
example, we note the report of his February 1999 examination, 
which indicates that he displayed generalized weakness in the 
left lower extremity, that he was essentially insensate in 
the left foot on both the dorsum and plantar surfaces, and 
that no ankle or knee jerk reflexes could be produced.  
Similarly, we note the report of his March 2002 examination, 
which revealed weakness, loss of sensation, and absent 
reflexes in the patellar tendon.  As discussed in detail 
above, that examiner found that a component of the veteran's 
left foot drop was attributable to his low back problem, and 
that it is virtually impossible to distinguish between the 
degree of symptomatology attributable to his service-
connected disability and the degree attributable to his 
diabetic neuropathy.  

In light of this evidence, the Board concludes that the 
severity and frequency of the veteran's symptomatology is 
sufficient to warrant a 60 percent evaluation under DC 5293, 
which contemplates pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy, 
including characteristic pain, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  This is the maximum disability rating available under 
that code.

The Board has considered assigning a separate disability 
rating for the veteran's low back disorder under the criteria 
of 38 C.F.R. § 4.124a, DC 8520, which pertains to paralysis 
of the sciatic nerve.  However, because the old version of DC 
5293 already contemplates neurological involvement in the 
lower extremity, such a separate rating would effectively 
evaluate the veteran twice for the same manifestations of 
disability, which is prohibited under the rating schedule.  
See 38 C.F.R. § 4.14 (2002).

Nevertheless, the Board is permitted to consider whether an 
alternative disability rating is available under the criteria 
of DC 8520, because that code allows for a higher disability 
rating of 80 percent.  However, under that code, an 80 
percent evaluation is warranted for complete paralysis, which 
is present when the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  In 
this case, although there is evidence of left foot drop and 
weakened movement in the lower extremity, examination has 
shown that his neurological symptoms are not so severe as to 
prevent any active movement of the muscles below the left 
knee.  In this regard, the Board notes the report of the 
March 2002 VA examination, in which motor functioning 
revealed that abductors were 5/5 bilaterally and that 
adductors were 4+/5 bilaterally.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As a result of the present decision, 
the veteran is now evaluated as 60 percent disabled under the 
old criteria, which is the maximum disability rating 
available under DC 5293.  For this reason, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 no longer apply.  See Johnston v. 
Brown, 10 Vet. App.80, 85 (1997) (holding that, if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable).

In summary, the Board concludes that the competent and 
probative evidence of record supports the assignment of a 60 
percent evaluation for the veteran's low back disorder under 
the old criteria of DC 5293. 

2.  New criteria

Under the new criteria, intervertebral disc syndrome 
(preoperative or postoperative) is evaluated either on the 
total duration of incapacitating episodes over the past 
12 months under DC 5293, or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  For intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted; and with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.   See 67 Fed. Reg. 54,349. 

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note 3 provides that, 
if intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, VA should evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  See 67 Fed. 
Reg. 54,349. 

As discussed in detail above, the Board has found in this 
decision that a 60 percent disability rating is warranted for 
the veteran's low back disorder under the old criteria of DC 
5293.  Accordingly, we feel that it is not necessary to 
determine whether or not a higher evaluation is warranted 
based on the total duration of incapacitating episodes over 
the past 12 months under the new version of DC 5293, because 
such a rating could warrant no more than the 60 percent 
rating already granted by this decision.  Thus, we will 
instead determine whether a higher evaluation may be 
available by combining, under 38 C.F.R. § 4.25, separate 
evaluations based upon the veteran's chronic orthopedic and 
neurologic manifestations.

With respect to the diagnostic codes applicable to orthopedic 
disabilities in the lumbosacral spine, the Board believes 
that DC 5292 could afford the veteran the highest disability 
rating available under these codes.  In this regard, we find 
the most probative evidence of record to be the report of his 
March 2002 VA examination, which was the only report to 
contain specific ranges of motion found in the lumbar spine.  
This report showed that he had flexion to be only to about 
30 degrees and extension to 10 degrees.  The Board believes 
these results to be consistent with a finding that he has 
severe limitation of motion in the lumbar spine, which 
warrants a 40 percent disability rating under DC 5292.

The Board has also considered whether DC's 5285, 5286, or 
5295 are applicable.  However, the record establishes that 
the veteran has never sustained a fracture of the spine, and 
that he has not been diagnosed with ankylosis.  Thus, DC's 
5285 and 5286 do not apply.  In addition, the Board notes 
that the highest disability rating available under DC 5295 is 
40 percent.  Thus, an alternative disability rating under 
this code would not result in a higher disability rating.  
Also, because DC's 5295 and 5292 both contemplate limitation 
of motion, separate disability ratings are not available 
under these codes.  See 38 C.F.R. § 4.14.

The Board notes that a 40 percent disability rating under DC 
5292 is the maximum disability rating available under that 
code.  For this reason, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 no longer apply.  See Johnston, supra.

With respect to the diagnostic codes applicable to 
neurological impairment in the lower extremities, the Board 
believes that the code most applicable in this instance is DC 
8520, which pertains to paralysis of the sciatic nerve.  
Under this code, the rating for paralysis of the sciatic 
nerve hinges upon whether such paralysis is complete or 
incomplete.  As noted above, an 80 percent rating is 
warranted for complete paralysis of the sciatic nerve when 
the foot dangles and drops, and there is no active movement 
possible of the muscles below the knee; and flexion of the 
knee is weakened or (very rarely) lost.  For incomplete 
paralysis, the level of disability is rated based upon 
determinations of mild, moderate, moderately severe, or 
severe impairment.  A 60 percent disability rating is 
assigned for incomplete paralysis of the sciatic nerve with 
severe impairment and marked muscular atrophy; 40 percent 
disability rating for moderately severe incomplete paralysis; 
a 20 percent evaluation is warranted for moderate; a 10 
percent evaluation is warranted for mild.  38 C.F.R. § 
4.124a, DC 8520.  The term "incomplete paralysis," with 
respect to peripheral nerve injuries, indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the lesion or to partial 
regeneration.  Where the involvement is wholly sensory, the 
rating should be for mild, or at the most, moderate 
symptomatology.  38 C.F.R. § 4.124a.

The words "mild", "moderate", and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
4.6 (2002).

As discussed in detail above, the Board believes that, 
although there is evidence of left foot drop and weakened 
movement in the lower extremity, the evidence has also shown 
that his neurological symptoms are not so severe as to 
prevent any active movement of the muscles below the left 
knee.  In particular, we note the report of his March 2002 VA 
examination in which motor functioning revealed that 
abductors were 5/5 bilaterally and that adductors were 4+/5 
bilaterally.  For this reason, the Board finds that the 
preponderance of the competent and probative evidence is 
against finding that an 80 percent disability is warranted 
under DC 8520 for complete paralysis.  

Furthermore, the Board notes that, despite the difficulties 
that the veteran experiences in ambulating, due to symptoms 
such as marked unsteadiness, weakness, and foot drop, 
repeated VA and private physical examination is negative for 
any evidence of marked muscular atrophy.  In this regard, we 
note the reports of his March 2002 and February 1999 VA 
examinations, which are negative for any specific findings of 
atrophy in the left lower extremity.  We also note the 
October 1999 report from Dr. H.K. in which the physician 
specifically found that there was wasting of muscles in both 
hands, but failed to note any specific wasting or atrophy in 
the lower extremities.  

Therefore, in light of the aforementioned findings, the Board 
concludes that the veteran's service-connected low back 
disorder warrants the assignment of no more than a 40 percent 
disability rating under DC 8520 for moderately severe 
incomplete paralysis.  Pursuant to the new criteria of DC 
5293, this evaluation must be combined with the 40 percent 
disability rating under DC 5292, which results in a total 
disability rating of 60 percent.  See 38 C.F.R. § 4.25.  

The Board notes in passing that, pursuant to the new version 
of DC 5293, the separate evaluations assigned for chronic 
orthopedic and neurologic manifestations must also be 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other service-connected disabilities in order to determine 
the highest disability evaluation available.  However, in 
this case, the veteran's low back disorder is the veteran's 
only service-connected disability. 
 
Thus, in short, the Board finds that the competent and 
probative evidence of record supports the assignment of a 60 
percent evaluation for the veteran's low back disorder under 
the new criteria of DC 5293. 

3.  Conclusion

In summary, the Board concludes that the competent and 
probative evidence supports the assignment of a 60 percent 
evaluation, and no more, under both the new and old criteria 
for intervertebral disc syndrome.  See Karnas, supra; 
VAOPGCPREC 3-2000.  To this extent, the benefit sought on 
appeal is granted.


ORDER

Entitlement to an increased evaluation, 60 percent, for a low 
back disorder is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

